Citation Nr: 9906221	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-03 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


REMAND

The veteran served on active duty from July 1972 to July 1974 
and from January 1975 to January 1977.  He died in 
October 1995 as the result of squamous cell carcinoma of the 
lung.  

On appeal and at a videoconference hearing before the Board 
in October 1998, the appellant, the veteran's surviving 
spouse, has vigorously contended that the veteran served in 
Vietnam.  She claims that he was exposed to Agent Orange 
while in Vietnam, and that the disability that caused his 
death was directly linked to his exposure to Agent Orange 
during service.  

The veteran's DD 214's do not list the veteran as having any 
foreign and/or sea service, specifically, for the first 
period of service.  However, a service administrative record 
listing the veteran's duty organizations indicates that the 
veteran was assigned to the "Marine Barracks, USNS, FPO New 
York 09571" as a guard from January 1973 through 
January 1974.  This designation indicates that the veteran 
apparently had a Fleet Post Office address, possibly 
indicating duty away from the United States or aboard ship 
for this period of time.  

Because of the contentions advanced by the appellant, the 
Board believes that another search for all of the veteran's 
service administrative records, including embarkation slips, 
should be made.  In addition, the veteran's service medical 
records should be obtained and placed in the file to 
determine whether he received treatment at duty stations 
during his first period of service that can be identified, 
especially for the period from January 1973 through 
January 1974.  
The regional office should also request that the Department 
of the Navy and Marine Corps provide any history or any 
information they might have concerning the location of the 
address, "Marine Barracks, USNS, FPO New York 09571".  

Accordingly, the Board is remanding the case to the regional 
office for the following actions:  

1.  The regional office should request 
the veteran's complete service personnel 
records, including any embarkation slips.  
In addition, the veteran's service 
medical records should be obtained and 
placed in the file to determine whether 
he received treatment at duty stations 
during his first period of service that 
can be identified, especially for the 
period from January 1973 through 
January 1974.  

2.  The regional office should request 
that the Department of the Navy and 
Marine Corps clarify the location of the 
organization listed in the veteran's 
records as "Marine Barracks, USNS, FPO, 
New York, 09571" as his duty station for 
the period from January 1973 to 
February 1974. 

When the above actions have been completed, the regional 
office should again review the appellant's claim.  If there 
is a denial of the appellant's claim, the case should be 
processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required unless 

and until the appellant receives further notice.  The purpose 
of this REMAND is to procure clarifying data.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

